Name: Commission Regulation (EC) No 2558/1999 of 2 December 1999 derogating temporarily from certain provisions on the issuing of export licences with advance fixing of the refund of the refund for agricultural products
 Type: Regulation
 Subject Matter: European Union law;  agricultural activity;  trade policy;  tariff policy;  prices
 Date Published: nan

 Avis juridique important|31999R2558Commission Regulation (EC) No 2558/1999 of 2 December 1999 derogating temporarily from certain provisions on the issuing of export licences with advance fixing of the refund of the refund for agricultural products Official Journal L 310 , 04/12/1999 P. 0003 - 0004COMMISSION REGULATION (EC) No 2558/1999of 2 December 1999derogating temporarily from certain provisions on the issuing of export licences with advance fixing of the refund of the refund for agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Articles 26, 31 and 42 thereof, and to the corresponding provisions of the other Regulations on the common organisation of markets in agricultural products,Whereas:(1) Article 10(1) of Commission Regulation (EC) No 174/1999(2) of 26 January 1999 laying down special detailed rules as regards export licences and export refunds in the case of milk and milk products provides that export licenses are to be issued on the fifth working day following that on which applications are submitted, provided that no special measures are taken by the Commission in the meantime. Similar provisions are laid down in the corresponding Regulations applicable to beef and veal, pigmeat, poultrymeat, eggs, fruit and vegetables, products processed from fruit and vegetables, wine, cereals, rice, sugar, olive oil and agricultural products exported as goods not falling within Annex I of the Treaty.(2) The year 2000 problem and in particular transition from 1999 to the year 2000 may provoke disturbance in the transmission of data from the Member States to the Commission in ways and on a scale that cannot be foreseen or dealt with in advance despite the efforts of the authorities involved. Smooth transmission of data relating to licences applied for and the quantities concerned is vital to the sound management of the agricultural markets and in particular for the adoption by the Commission of measures relating to the issuing of export licenses with advance fixing of the refund.(3) In the event of disturbance in data transmission, the periods for reflection in force for the issuing of export licences with advance fixing of the refund during which the Commission must take its decisions could prove too short and accordingly mean that the Commission would no longer be able to administer the licence arrangements properly. Those periods should therefore be extended in the case of licence applications submitted during the critical period in the transition to the year 2000, running from 27 December 1999 to 10 January 2000 inclusive.(4) Should the Commission note that the abovementioned disturbance in data transmission does not arises or ocases, it should be able to re-establish the status quo as regards the periods for reflection in force before the entry into force of this Regulation as quickly as possible. Furthermore, should the Commission re-establsih the status quo in the period between 27 December 1999 and 10 January 2000 only to discover a disturbance shortly thereafter, or should a disturbance occur after 10 January 2000, it must be able to reintroduce the extended periods for reflection referred to above. The Commission should therefore be authorised to take measures on its own to repeal or re-enact all or part of this Regulation.(5) The measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1This Regulation derogates temporarily from the periods for reflection for the issuing of export licences with advance fixing of the refund referred to in the following provisions:- Article 10(1) of Regulation (EC) No 174/1999,- Article 10(1) of Regulation (EC) No 1445/95(3),- Article 3(3) of Regulation (EC) No 1370/95(4),- Article 3(3) of Regulation (EC) No 1371/95(5),- Article 3(3) of Regulation (EC) No 1372/95(6),- Article 2(4) of Regulation (EC) No 2190/96(7),- Article 4(2) of Regulation (EC) No 1429/95(8),- Article 3(2) of Regulation (EC) No 1685/95(9),- Article 7(3) of Regulation (EC) No 1162/95(10),- Article 3(2) of Regulation (EC) No 2543/95(11),- the second indent of Article 9(1) of Regulation (EC) No 1464/95(12).- Article 3(3) of Regulation (EC) No 1223/94(13).Article 2Notwithstanding the provisions referred to in Article 1, export licences with advance fixing of the refund applications for which are submitted from 27 December 1999 to 10 January 2000 shall be issued on the 10th working day following the day of submission, provided that no special measures are taken by the Commission in the meantime.Article 3The Commission shall take measures to repeal this Regulation and to re-establish the status quo in force before its application as soon as it notes that no disturbance has arisen in data transmission connected with the transition from 1999 to the year 2000 or that there is no further disturbance. The Commission is also authorised to re-introduce the extended period of reflection referred to in Article 2 if it re-establishes the status quo between 27 December 1999 and 10 January 2000 only to discover a disturbance shortly thereafter, or if a disturbance occurs after 10 January 2000.Article 4This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 20, 21.1.1999, p. 8.(3) OJ L 143, 27.6.1995, p. 35.(4) OJ L 133, 17.6.1995, p. 9.(5) OJ L 133, 17.6.1995, p. 16.(6) OJ L 133, 17.6.1995, p. 26.(7) OJ L 292, 15.11.1996, p. 12.(8) OJ L 141, 24.6.1995, p. 28.(9) OJ L 161, 12.7.1995, p. 2.(10) OJ L 117, 24.5.1995, p. 2.(11) OJ L 260, 31.10.1995, p. 33.(12) OJ L 144, 28.6.1995, p. 14.(13) OJ L 136, 31.5.1994, p. 33.